IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH T. COOPER,                       §
                                        §   No. 227, 2016
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below: Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 1510000403
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: September 16, 2016
                           Decided: September 22, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 22nd day of September 2016, upon consideration of the

appellant’s Supreme Court Rule 26(c) brief, his attorney’s motion to

withdraw, and the State’s response thereto, it appears to the Court that:

      (1)    In April 2016, the defendant-appellant, Joseph Cooper, pled

guilty to misdemeanor Theft and misdemeanor Selling Stolen Property. The

Superior Court immediately sentenced Cooper to two years at Level V

incarceration, to be suspended after serving one year in prison and

successful completion of drug treatment for a period of probation. This is

Cooper’s direct appeal.
      (2)    Cooper’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Cooper’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably

appealable issues.     By letter, Cooper’s attorney informed him of the

provisions of Rule 26(c) and provided Cooper with a copy of the motion to

withdraw and the accompanying brief. Cooper also was informed of his

right to supplement his attorney's presentation. Cooper has not raised any

issues for this Court’s consideration. The State has responded to the position

taken by Cooper’s counsel and has moved to affirm the Superior Court's

judgment.

      (3)    The standard and scope of review applicable to the

consideration of a motion to withdraw and an accompanying brief under

Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable

claims; and (b) this Court must conduct its own review of the record and

determine whether the appeal is so totally devoid of at least arguably

appealable issues that it can be decided without an adversary presentation.*

      (4)    This Court has reviewed the record carefully and has concluded

that Cooper’s appeal is wholly without merit and devoid of any arguably
*
Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                        2
appealable issue. We also are satisfied that Cooper’s counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Cooper could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                            Justice




                                      3